In a proceeding pursuant to Mental Hygiene Law article 81, in which the Family Service Society of Yonkers petitioned to settle the final inventory and account of George E, Diane Sherwood appeals from an order of the Supreme Court, Westchester County (DiBella, J.), dated March 10, 2010, which, without a hearing, denied her objections to the final inventory and account.
Ordered that the order is affirmed, with costs payable to the respondent Family Service Society of Yonkers by the objectant personally.
In an accounting proceeding, the objectant has the initial burden of coming forward with evidence to establish that the amounts set forth are inaccurate or incomplete (see Matter of Campione, 58 AD3d 1032, 1034 [2009]; Matter of Robinson, 282 AD2d 607 [2001]). If the objections raise disputed issues of fact as to the necessity of disbursements, reasonableness of fees, or management of assets, a hearing should be held (see Matter of Harry Y., 62 AD3d 892, 894-895 [2009]; Matter of Louis G., 39 AD3d 546, 547 [2007]; Matter of McCormick, 220 AD2d 506, 508 [1995]). Here, the Supreme Court properly denied the appel*1080lant’s objections without a hearing, as she failed to raise any disputed issues of fact.
The appellant’s remaining contentions are without merit. Covello, J.P., Angiolillo, Dickerson and Roman, JJ., concur.